Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Klecyngier on 04/06/2022.

The application has been amended as follows: 
In claim 26 line 2 delete “XII” and insert --- XVI ---.
Cancel claims 31-32.
In claim 12 line 47-48 delete “

    PNG
    media_image1.png
    249
    543
    media_image1.png
    Greyscale
”.
In claim 12 line 64 after “RLG is C1-C4 alkyl” insert ---

    PNG
    media_image1.png
    249
    543
    media_image1.png
    Greyscale
---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Instant Claims 31 and 32 are restricted out on the basis of election by original presentation. The prior art does not teach or suggest the instant compounds having sulfur and cyano substituents while R7 and R8 groups not being the hydrogen in a single compound as found in WO  2016026848(See rejection on record). WO 2O 2016096584 teaches Q being cyano but not a CR7R8CN substituent as claimed. The PubChem compound published April 9, 2016 below 

    PNG
    media_image2.png
    225
    328
    media_image2.png
    Greyscale

is excluded from Claim 12 compound XIII by the proviso. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art does not teach or suggest the compounds claimed. Claims 31 and 32 restricted out on the basis of election by original presentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616